Citation Nr: 0002732	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for lumbar disc disease, 
claimed as residuals of a low back injury.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for residuals of 
a low back injury.  


FINDING OF FACT

The veteran has presented no evidence of a medical nexus 
between current degenerative disc disease of the lumbar spine 
and any disease or injury in service, and there is no 
competent evidence of a medical nexus between degenerative 
disc disease of the lumbar spine and intermittent back pain.  
Her claim of entitlement to service connection is not 
plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records do not indicate an injury to, 
treatment for, or complaints regarding the veteran's lumbar 
spine.  A separation medical examination in October 1987 was 
negative for a back condition and in her Report of Medical 
History, the veteran denied recurrent back pain.

In November 1997, the veteran underwent a CT scan for 
complaints of low back pain at Mississippi Baptist Medical 
Center.  This showed that the neural foramina were widely 
patent and the spinal canal well preserved, although there 
could be a very mild diffuse disc bulge at the L4-L5 level.  
There was no definite evidence of a spinal stenosis.  The 
impression was mild, diffuse disc bulges at several levels, 
but no evidence of narrowing of the neural foramina or of 
spinal stenosis.  No definite focal disc herniation was 
identified on this study.  

Records from the University Hospitals and Clinics/ University 
of Mississippi Medical Center in March 1998 note treatment 
for neck/shoulder pain, caused by a strain at work, but made 
no mention of any low back complaints.  

In July 1998, she was seen for complaints of lower back pain.  
Examination revealed no swelling or deformity, but tenderness 
over the lower lumbar spinous process.  The assessment was 
lumbar disc disease/chronic back pain.  In August 1998, 
following two weeks of physical therapy, she reported 
experiencing less lower back pain.  Examination revealed full 
range of motion of her back, no tenderness, and no deformity.  
Assessment was lumbar disc disease.  In May 1999, she was 
seen for recurrence of lower back pain with radiculopathy to 
the right lower extremity.  Examination revealed no swelling 
or deformity and a negative range of motion.  She was to 
continue on Flexeril and Naprosyn.  

In May 1999, the veteran testified at a personal hearing 
before the RO.  She stated that she was not sure how she had 
injured her back in service, but stated that she had been 
told by a physician that it was not unusual to have low back 
pains after the birth of a child.  Subsequently, while 
serving in the Army National Guard as a cook, she had 
suffered back pains when lifting pots and pans.  She reported 
that she had had a CT scan in 1997 which had shown a bulged 
disk, and that she had undergone physical therapy at Baptist 
Health Plex for additional injury sustained while lifting 
garbage cans on active duty for training in the National 
Guard.  She claimed to have missed work occasionally because 
of a sensation of pins sticking in her leg.  

In August 1999, the RO confirmed its denial of service 
connection for residuals of a low back injury, but 
subsequently, in October 1999, granted service connection at 
a 10 percent evaluation for cervical strain due to lifting 
garbage cans on active duty for training in the National 
Guard.  


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service or peacetime service after December 31, 1946, may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 (1999).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

If there is insufficient evidence to establish chronicity in 
service, evidence of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b), as is medical evidence of a nexus between the 
symptomatology and the current disability.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Truthfulness of the 
evidence is presumed in determining whether a claim is well-
grounded.  Id. at 504.

The Court has held that a lay person can provide probative 
eye-witness evidence of visible symptoms; however, a lay 
person can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Court has further held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit, 5 Vet. App. at 93.

In this regard, the Court has elaborated further as to the 
type of evidence that would be required to establish a well-
grounded claim for service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  As to type of 
evidence, unless the condition is of a type as to which a lay 
person's observation is competent, medical evidence of noting 
will be required.  In addition, because it does not 
necessarily follow that there is a relationship between any 
present disability and the continuity of symptomatology 
demonstrated, medical evidence is required to demonstrate 
such a relationship unless such a relationship is one as to 
which a lay person's observation is competent.  Savage, 10 
Vet. App. 488.

Records do not show a diagnosed low back condition until 
November 1997, nearly ten years subsequent to the veteran's 
discharge from active military service, when a CT scan 
revealed mild diffuse disc bulges at several levels.  The 
veteran is thus able to show a current lumbar spine 
disability.  

There is no medical evidence of a low back disability during 
service, and a diagnosis of degenerative disc disease is one 
that requires medical expertise, so there is certainly no 
evidence of the currently-diagnosed disorder during service.  
There is no competent evidence, therefore, of a chronic 
disability in service that the veteran still has.

However, the veteran has testified that she had low back pain 
after the birth of her child.  Although she is not competent 
to diagnose the cause of the pain, she is competent to say 
that she experienced back pain in service.  The veteran has 
not offered evidence of continuity of symptomatology.  At her 
hearing, she said her back hurt in 1987, and that it hurt 
again in 1997.  She said she did not remember any injury 
during her active duty, but that a doctor told her pregnancy 
often results in low back pain.  Her private treatment 
records dated in November 1997 show that she complained of 
periodic or intermittent low back pain.  Assuming that this 
report constitutes evidence of continuity of symptomatology, 
there is still no evidence of a nexus between the continuity 
of symptomatology and lumbar disc disease.  No doctor has 
opined that low back pain possibly associated with pregnancy 
in 1986 resulted in degenerative disc disease presently, or 
that the degenerative disc disease is related to intermittent 
low back pain reported by the veteran.

Accordingly, the claim for service connection for residuals 
of a low back injury is not well grounded and must be denied.  


ORDER

Service connection for residuals of a low back injury is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

